[Cite as State v. McClellan, 2019-Ohio-5034.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




STATE OF OHIO,                                   :

       Appellee,                                 :      CASE NO. CA2018-10-014

                                                 :             OPINION
   - vs -                                                       12/9/2019
                                                 :

WILLIAM MCCLELLAN,                               :

       Appellant.                                :




       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                            Case No. 17CR12452



Martin P. Votel, Preble County Prosecuting Attorney, Gractia S. Manning, 101 East Main
Street, Courthouse, First Floor, Eaton, Ohio 45320, for appellee

Kim Bui, 8080 Beckett Center Drive, Suite 112, West Chester, Ohio 45069, for appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, William McClellan, appeals from his conviction and

sentence in the Preble County Court of Common Pleas following his guilty plea to multiple

violent felony offenses. For the reasons outlined below, we affirm.

        {¶ 2} On September 12, 2017, a Preble County Grand Jury indicted McClellan on 18

counts after he engaged in a crime spree that included two assaults, an escape from inside a
                                                                        Preble CA2018-10-014

police cruiser, and a multi-jurisdiction manhunt.

       {¶ 3} During the pendency of this matter, McClellan was also subject to unrelated

prosecution in Montgomery County. On April 17, 2018, McClellan was sentenced to 270

days in prison by the Montgomery County Court of Common Pleas. The trial court in that

case credited McClellan with 194 days of jail time credit for pretrial incarceration. Thus, as of

the time of the Montgomery County sentencing, McClellan was subject to an additional 76

days of incarceration until the expiration of that term.

       {¶ 4} On August 15, 2018, after entering into a plea agreement, McClellan pled guilty

to nine counts for felonious assault, kidnapping, aggravated robbery, escape, aggravated

burglary, and grand theft of a firearm. The trial court accepted McClellan's plea as voluntary,

intelligent, and knowing. In a sentencing memorandum, McClellan acknowledged the agreed

sentencing range of 12 to 15 years. On September 24, 2018, the trial court sentenced

McClellan to a 13-year prison term and credited him with 85 days pretrial confinement credit.

McClellan now appeals, raising two assignments of error for review.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE TRIAL COURT ERRED IN ACCEPTING THE GUILTY PLEAS WITHOUT

A STATEMENT OF FACTS SUPPORTING THE OFFENSES.

       {¶ 7} In his first assignment of error, McClellan argues the trial court erred in

accepting his guilty plea because the state failed to offer any facts into evidence in violation

of R.C. 2937.07, which expressly requires a recitation of facts as a prerequisite to a knowing

and voluntary guilty plea in misdemeanor cases.            We find McClellan's argument to be

without merit.

       {¶ 8} In this case, McClellan pled guilty to nine felony counts. By its express terms,

R.C. 2937.07 applies only to misdemeanor offenses. With the exception to cases involving

aggravated murder, Crim. R. 11 states that "the court need not take testimony upon a plea of
                                               -2-
                                                                        Preble CA2018-10-014

guilty or no contest." This conclusion is further supported by reference to the 2012 Staff

Notes annotating Crim. R. 11, which expressly references R.C. 2937.07 and its application to

misdemeanor offenses. There is no corresponding requirement in the Ohio Revised Code

for felony offenses. As a result, the additional requirements for misdemeanor offenses is not

applicable to this case and McClellan's reliance thereon in misplaced.

       {¶ 9} To the contrary, it is well established that a guilty plea "is a complete admission

of the defendant's guilt." Crim.R. 11(B)(1); State v. Bach, 12th Dist. Warren No. CA2005-05-

057, 2006-Ohio-501, ¶ 5.       By entering a guilty plea, McClellan admitted guilt of the

substantive crime. State v. Fuller, 12th Dist. Butler No. CA2008-09-240, 2009-Ohio-5068, ¶

105. "Consequently, there is no evidence to consider, and the trial court was not required to

determine whether a factual basis existed to support the guilty plea, prior to entering

judgment on that plea." State v. Isbell, 12th Dist. Butler No. CA2003-06-152, 2004-Ohio-

2300, ¶ 16. Therefore, as his guilty plea serves as a complete admission of his guilt,

McClellan's first assignment of error is without merit and overruled.

       {¶ 10} Assignment of Error No. 2:

       {¶ 11} THE TRIAL COURT ERRED IN FAILING TO PROPERLY CREDIT THE

DEFENDANT FOR ALL TIME SERVED DURING THE PENDENCY OF THE TRIAL.

       {¶ 12} In his second assignment of error, McClellan argues the trial court erred in

calculating the amount of pretrial confinement credit. In so doing, McClellan alleges that he

should have been given credit for the entire time he was held pending trial in Preble County,

despite the fact that he was still serving his Montgomery County sentence for a portion of the

time prior to sentencing. We find no merit to McClellan's argument.

       {¶ 13} The Equal Protection Clause requires that all time spent in jail prior to trial and

prior to commitment must be credited to the prisoner's sentence. State v. Fugate, 117 Ohio

St.3d 261, 2008-Ohio-856, ¶ 7; State v. Tibbs, 12th Dist. Butler No. CA2019-02-027, 2019-
                                              -3-
                                                                         Preble CA2018-10-014

Ohio-4721, ¶ 10. This principle is codified in R.C. 2967.191, which states, in relevant part:

              The department of rehabilitation and correction shall reduce the
              stated prison term of a prisoner or, if the prisoner is serving a
              term for which there is parole eligibility, the minimum and
              maximum term or the parole eligibility date of the prisoner by the
              total number of days that the prisoner was confined for any
              reason arising out of the offense for which the prisoner was
              convicted and sentenced, including confinement in lieu of bail
              while awaiting trial[.]

       {¶ 14} Despite McClellan's argument to the contrary, "Ohio courts have consistently

held that jail-time credit is to be applied to an inmate's sentence only for confinement related

to the specific case in which that sentence was imposed."       State ex rel. Carter v. Wilkinson,

10th Dist. Franklin No. 03AP-737, 2004-Ohio-3386, ¶ 8, citing State v. McWilliams, 126 Ohio

App.3d 398 (2d Dist. 1998) (jail-time credit may not be applied for time served in Florida on

Florida offenses). As correctly held by the Tenth District, "R.C. 2967.191 pertains only to

credit for time spent in jail awaiting disposition of the particular case out of which the inmate's

sentence arises, and does not pertain to time spent serving a sentence pursuant to a case

from another jurisdiction, including the federal courts." State ex rel. Carter at ¶ 8.

       {¶ 15} In this case, on April 17, 2018, McClellan was sentenced to 270 days in prison

by the Montgomery County Court of Common Pleas. The Montgomery County court granted

McClellan 194 days of pretrial confinement credit. Thus, as of the date of the Montgomery

County sentencing, McClellan still had 76 days to serve. The Montgomery County sentence

therefore expired on July 1, 2018.

       {¶ 16} As a result, beginning July 1, 2018, McClellan was held in the Preble County

Jail for the offenses he committed in Preble County. McClellan was then sentenced on

September 24, 2018 for which the trial court provided him the appropriate 85 days pretrial

confinement credit. There is no support for McClellan's argument that he should be entitled

for more pretrial confinement credit. As a result, we overrule McClellan's second assignment


                                                -4-
                                                   Preble CA2018-10-014

of error.

       {¶ 17} Judgment affirmed.

       HENDRICKSON, P.J., and PIPER, J., concur.




                                       -5-